 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDBryar Construction Company and M & C Coal Com-pany and Edwin B. Armitage, Jr. and United MineWorkers of America. Case 6-CA-10673January 24, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn August 11, 1978, Administrative Law JudgeBernard Ries issued the attached Decision in thisproceeding. Thereafter, the Respondents filed excep-tions and a supporting brief, and the General Coun-sel and the Charging Party filed answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified below.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondents, Ed-win B. Armitage, Jr., Bryar Construction Company,and M & C Coal Company, Apollo, Pennsylvania,their officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Insert the words "previously enjoyed" after theword "privileges" in paragraph 2(a) of the Adminis-trative Law Judge's recommended Order.2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had a chance togive evidence, the National Labor Relations Boardhas found that we violated the National Labor Rela-tions Act, as amended, and has ordered us to post240 NLRB No. 9this notice. We intend to abide by the following:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all these things.WE WILL NOI lay off or otherwise discriminateagainst employees because of their activities onbehalf of, or their affiliation with, United MineWorkers of America, or any other labor organi-zation.WE WIL.i NOI question in a threatening man-ner employees about their union and related ac-tivities, threaten employees in connection withtheir union activities, spy upon the union activi-ties of employees, or in any other manner inter-fere with, restrain, or coerce our employees inthe exercise of rights guaranteed by the Act.WE WILL offer Bruce Gray, Edward L. Steffy,Albert Dobrosky, William L. Wilson, RaymondL. Dunmire, Michael T. Piontka, and Willard L.Beck reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equiv-alent jobs, without prejudice to their seniority orother rights and privileges previously enjoyed,and compensate them with interest for any lossof pay and fringe benefits they may have suf-fered because we laid them off.BRYAR CONSTRUCTION COMPANYM & C COAL COMPANYEDWIN B ARMITAGE, JR.DECISIONBERNARD RIES. Administrative Law Judge: This matterwas heard in Pittsburgh, Pennsylvania, on April 20, 1978.At issue is whether Respondents' layoff of seven employeeson or about October 24, 1977, violated Section 8(a)(3) and(I) of the Act, and whether, in June, August, and October,1977, Respondents violated Section 8(a)(l) by threatening,interrogating, and engaging in surveillance of employees.Briefs have been received from all parties. Having con-sidered the entire record, my impression of the witnesses asthey testified, and the briefs, I find and conclude as fol-lows.I. JURISDICTIONThe nominal employer of the employees principally in-volved here is Respondent M & C Coal Company (M & C).It would appear that the business activities of M & C donot meet the discretionary jurisdictional standards estab- BRYAR CONSTRUCTION COMPANY103lished by the Board. It is the position of the General Coun-sel, however, as expressed in the complaint, that jurisdic-tion may be asserted over M & C because it and Respon-dent Bryar Construction Company (Bryar), admittedly acorporation over which the Board would exercise its discre-tionary jurisdiction, "constitut[e] a single integrated enter-prise and each corporation [is] the alter ego of the other."For the reasons given below, I agree with this contention.The central figure of this case is Edwin B. Armitage, Jr.'Armitage is, inter alia, president and sole owner of Respon-dent Bryar, which engages in the mining and sale of coal inPennsylvania. At the time of the alleged October 1977 un-fair labor practices, the five employees on the payroll ofBryar (William Rummel, Richard Smith, James Sells, Rob-ert Dobrosky, and Chester Dobrosky) were stripping coalon a site personally leased by Armitage in Maysville, Penn-sylvania. The record shows that Bryar is a shadow corpora-tion. Although Respondents introduced no supporting doc-uments, Armitage testified that the modus operandi betweenhimself and Bryar is that he contracts with Bryar (which hesolely owns) to provide coal to him, from land owned orleased by him, using equipment owned or leased by himand re-leased to Bryar, and that he then uses the coal tofulfill personal contracts between himself and various pur-chasers.During the period critical to this case, M & C was alsomining coal on the Maysville site, with some 15 employees,pursuant to similar arrangements between it and Armitage.The record indicates that M & C, as a business, wasformed by Armitage substantially before it was incorporat-ed, but its prior technical ownership is not discussed in thisproceeding. The evidence shows, however, that M & C wasincorporated effective July 7, 1977, and its co-owners arelisted on the state corporation records as Edwin B. Armi-tage III and Cynthia McDermott, the son and daughter ofRespondent Armitage. The senior Armitage testified thathe "would imagine" that it was his idea to create M & Cand to install his children as its owners-"You know, theyare a pair of pretty good kids and I wanted them to get abusiness for themselves"--and he also said that he "put upthe money" for M & C.2It is difficult to detect what "money" was required since,as the record shows, M & C owns no assets other than itsbooks. Like Bryar, M & C works land owned or leased byArmitage, digging and supplying coal (purportedly accord-ing to an unproduced written agreement), using equipmentleased to it by Armitage. It is located, if that term canOn the day of the hearing, the Charging Party filed an amended chargenaming Armitage as an individual Respondent. and the General Counselsought and was granted, over the objection of the corporate Respondents,various amendments to the compalint which had the effect of naming Armi-tage himself as an entity constituting part of the "single integrated enter-prise" previously alleged and further declaring that Armitage. as an individ-ual proprietor, is an employer directly engaged in interstate commerce byvirtue of his own business activities. Counsel for the corporations entered anappearance on behalf of Armitage. In their brief, Respondents concede that"the amendment was within the proper bounds of the Judge's discretion inconducting the hearing."2 And also for Maysville Powder Company. an explosives firm legallyowned by McDermott. to which Armitage leases trucks and which doeswork for Bryar and M & C, among others: and. further, for Squa, ValleyCoal Company. of which Armitage and his children are co-ovsners.properly be employed here, in an office building at 311 N.Second Street, Apollo, Pennsylvania, which is owned byArmitage's brother and which houses Armitage himself,Bryar, and several other enterprises owned or controlled byArmitage.At the common offices, the various Armitage firms, in-cluding Bryar and M & C, share the same office equip-ment, operated by four secretaries who perform clericalwork for all the companies. While Respondents seemedintended to suggest that McDermott exercises operationalcontrol over M & C, the record more readily lends itself tothe interpretation that she is in fact the office manager forall the operations. She testified that she makes out the pay-rolls for the companies and "supervises" the four clericals.Indeed, when asked at the hearing who "has run" M & Csince its incorporation, McDermott answered "My fa-ther." 3The other evidence of record, some of it to be referred toinfra, clearly demonstrates the accuracy of that answer.The testimony of the laid-off employees of M & C showsthat Armitage personally interviewed and hired each one.Various of the employees further credibly testified that Ar-mitage was the one who announced to them that theywould receive raises, that he was the one who usually hand-ed their paychecks to them, and that he issued work in-structions to them.4I further credit their testimony, subjectto documentary refutation but given none, that Armitageoften signed for their pay on M & C paychecks. McDer-mott testified that her father "determined the work sched-ules for the M & C employees out at Maysville."At the Maysville job, the work performed by the twogroups of employees was totally integrated. They workedon the same cut of coal, they performed the same kind ofwork, their functions were integrated,5they operated thesame equipment, they took their breaks at the same time-and all of this subject to the close supervision of Armitage,on land in the legal possession of Armitage, using equip-ment owned by Armitage, through corporations ownedand controlled by Armitage and his family, in order toproduce coal destined to satisfy supply contracts person-ally executed by Armitage.6In determining whether two or more businesses are suffi-ciently integrated so that they may be fairly treated, forjurisdictional and other purposes, as a single enterprise, the'Willard Beck, who worked for M & C from August through October.testified that he did not even know what McDermott looked like.4 Armitage frequently visited the Maysville mine, dropping in by helicop-ter. Chester Dobrosky, who was on Bryar's payroll and was evidently con-sidered the "boss" of the job, testified for the General Counsel that Armi-tage would tell him "what he wants done and Chester] issuels] the orders,"and that he would give such instructions to both Bryar and M & C employ-ees "[ijf [Armitage] told me to," which Armitage "sometimes" did. This doesnot seem inconsistent with the testimony of the employees that Armitagewould directly issue them instructions. In fact, asked whether he would stopat Maysville and give instructions to all the men. Armitage replied. "No, nottoo often." But insofar as instructions to the M & C employees were fun-neled through a Bryar employee, it is also supportive of the General Coun-sel's single-enterprise theory.Thus, only Bryar employees operated the dragline at the cut, a functionapparently necessary to the work of the M & C employees.A striking example of the integration of the companies is the fact that inJune 1977. Armitage handed Albert Dobrosky a life insurance policy cover-ing Dobrosk,y ostensibly an M & C employee, under a group policy issuedto Bryar.BRYAR CONSTRUCTION COMPANY 103 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard looks to four principal factors: (I) common man-agement; (2) centralized control of labor relations; (3)interrelation of operations; and (4) common ownership orfinancial control. Radio and Television Broadcast Techni-cians Local Union 1264 v. Broadcast Service of Mobile, Inc.,380 U.S. 255, 256 (1965); Sakrete of Northern California,Inc. v. N.L.R.B., 332 F.2d 902, 905, fn. 4 (9th Cir. 1964)."The Board has determined that no single criterion is con-trolling, although it considers the first three, which evi-dence operational integration, more critical than thefourth, common ownership." N.L.R.B. v. Triumph CuringCenter and M. F. Lee d/b/a Lee's Sewing Company, Inc.,571 F.2d 462, 468 (9th Cir. 1978), enfg. 222 NLRB 627(1976).There is no question that the first three factors have beenestablished here. The record shows beyond dispute thatBryar and M & C are effectively managed and operated byArmitage; indeed, they are mere corporate shells, createdby Armitage for his own purposes, through which he pro-duces coal in order to meet his personal obligations to sup-ply coal to utilities engaged in interstate commerce.7Thetwo corporations could scarcely be more interrelated, bothfunctionally and operationally. That the control of theirlabor relations policies is centralized in Armitage is beyonddoubt, as discussed above and as further developed below.While it is probably unusual to conclude that several com-panies constitute a single integrated enterprise in the ab-sence of common ownership, technically the situation here,it is not unprecedented. Triumph Curing Center, supra. Inaddition, the Board often treats ownership by other familymembers as personal ownership for the present purposes.MP Building Corporation, et al. d/b/a Kent ConstructionCompany, 165 NLRB 829, 831 (1967), enfd. 411 F.2d 567(5th Cir. 1969). Furthermore, the fact that Armitage mayhave vested legal ownership of M & C in the "kids," afterhe created and "put money" into that corporation, seemsof scant significance in light of the plainly dominant rolehe played in the affairs of the Armitage family.8I have not gone into detail here about the breadth ofArmitage's enterprise, but the record clearly shows a tangleof legal fictions only thinly clothing the varied activitiesand complicated economic life of a very busy individual.The evidence makes clear that Armitage's mining opera-tions, which effectively include Bryar and M & C, are of apiece, and that a labor dispute occurring in any segmentreasonably threatens to disrupt the flow of interstate com-merce. Even if the concerns were not to be judged a singleenterprise, Bryar would be, through the agency of Armi-7 The record in fact shows that Armitage would sometimes send individ-uals on the payroll of M & C to work on other of his personal enterprises forshort periods; they continued to be paid by M & C.The record shows that Bryar recognizes the Charging Party as the bar-gaining representative of its employees. Charging Party's brief asserts thatArmitage formed M & C "motivated by a deep filial bond for his childrenand the desire to evade his collective bargaining agreement with the Union."While the pleadings do not directly raise that issue, the assertion is not offthe mark; Albert Dobrosky credibly testified that in January 1977, Armi-tage told him that he "was starting a new coal company to be M & C CoalCompany and it would be non-union."The extent to which the interests of Armitage and his children are meldedis indicated by his testimony about a corporation called Avonmore FastFreight: "I don't think I own 100 percent of that. I think my son owns that."tage, at the least a joint employer of the M & C employees,and jurisdiction would attach in that manner. QualityCourts Motels, Inc., d/b/a Quality Motels and Quality Mo-tel-Midtown and Quality Motels of Iowa, Inc., etc., 194NLRB 1035, 1037 (1972).Assertion of jurisdiction over Armitage as an individualis also appropriate. He personally contracts with WestPenn Power Company, which is in interstate commerce, tosupply that utility with presumably large amounts of coal.In 1977, he supplied 2000-2500 tons of coal to Mid-EdisonCompany in New York State, and has a similar contract in1978 with New York State Electric and Gas Company. Hetestified that his contracts to supply coal to locations out-side of Pennsylvania amount to "forty or fifty" thousanddollars. Armitage is, in effect, the employer of the Bryarand M & C employees; he was the moving force behind theunfair labor practices to be found hereafter; and, in view ofhis propensity to deal through asset-bare corporations, it isdesirable that the order to be issued attach to a substantialrespondent, one who is both responsible for the violationsfound and capable of remedying them. E.g., N.L.R.B. v.Albert Amato and Wire & Sheet Metal Specialty Co., 199F.2d 800, 803 (7th Cir. 1952); Cookeville Shirt Company andP. M. French, 79 NLRB 667, 671 (1948).tI. THE COMPLAINT ALLEGATIONSThe Maysville strip-mining site is a large tract of landwhich Bryar employees had been working for apparently aperiod of several years and which M & C, after its firstincarnation, probably in January 1977, began workingalso. As of October 1977, there were five employees on theBryar payroll mining there; about fifteen or so employeesof M & C were also employed on the site, although evi-dently their employment was occasionally broken by shortdispatches to other locations operated by Armitage.The UMW-represented Bryar employees were sensitiveabout the fact that they were employed side by side on acut of coal with nonunion employees who, they appar-ently believed, were receiving substandard wages. Wordwas circulated by the Union men that they would like tohave the unorganized M & C employees attend a Unionmeeting at I p.m. on Monday, October 24, to review thesituation. That day was Veterans Day, a holiday (at leastfor the union men, see infra).Armitage testified that he travelled to Virginia on Thurs-day, October 20, and that on either the following Saturdayor Sunday he received a call there from his daughter, whotold him that "there was going to be a union meeting Mon-day, an organization meeting and what should she do andI said don't get excited, take it easy, I'll be home." WhenArmitage returned on Sunday, he called "some of thesemen to see what was going on." 09 The source of this information is not disclosed in the record. It mayhave come to McDermott from her uncle, Charles Armitage, Sr.. who, M &C employee Michael Piontka credibly estified, Piontka consulted on Fri-day, October 21. Piontka said he told Charles, an employee on the M & Cpayroll, that he was uncertain about going to the union meeting "because Iknew Ed was against the Union, I didn't want to lose my job." Charlesadvised him that he would "be better off, I'd be smart if I didn't go to themeeting."10 Demonstrating the control exercised by Armitage over M & C person- BRYAR CONSTRUCTION COMPANY105While Armitage did not testimonially expand on the na-ture of the calls, the M & C employee witnesses did. Mi-chael Piontka, an alleged discriminatee, testified that whenArmitage called on Sunday night, he asked if Piontka wascoming to work on Monday, and Piontka responded thathe was going to a meeting. Armitage said that "there iswork tomorrow, he said you know how I feel about theUnion." After Piontka revealed his uncertainty about whatto do, Armitage said, "Well, you know how I feel about theUnion, if you go to the meeting he said you're going tohave to find yourself another job." Piontka finally agreedto work, but after a reassuring conversation with fellowemployee Albert Dobrosky, he changed his mind and wentto the meeting on Monday.M & C employee William Wilson testified that whenArmitage called him on Sunday:He asked me if I was coming in to work tomorrowand I said I thought it was a holiday. He said he want-ed me to work anyhow, I said okay, then he asked meif I was going to attend the meeting tomorrow and Isaid yes and he said I was making a mistake and Iasked him why and he said for me to come up to thejob in the morning and we'd talk about it.Finally, Armitage contacted M & C employee WillardBeck that Sunday evening, asked and was told aboutBeck's intention to attend the meeting, and requested Beckto stop at the jobsite first, saying, "It would be better foryou if you did stop and talk to me first before you go."Beck, however, went directly to the meeting."On Monday, seven employees of M & C attended themeeting, together with some Bryar employees. As they ar-rived and waited outside the union hall in the town ofAvonmore, about a mile from Maysville, some of the em-ployees saw McDermott sitting in her automobile aboutseventy-five to one hundred yards away, in front of thelocal bank. Albert Dobrosky testified that he watched Mc-Dermott in the car "[p]retty close the whole time" from itsarrival about 12:40 until he went into the meeting "[a]boutten to one, five to one," and he did not see her get out. Hementioned this to other employees.'2At the meeting, unionnel matters, McDermott testified that her father told her he was going tocall the employees "and tell them that there was work for Monday, to seewhat was going on because they were scheduled to work Monday."I Armitage only generally denied making threats to the employees. Hewas not a witness in whom I would impose trust. The General Counsel'switnesses were all impressive in their appearances, despite some minor con-flicts between them, and I credit them over Armitage. McDermott seemed amore reliable person that her father, hut less so than the witnesses called bythe General Counsel.12 This conduct is alleged in the complaint as unlawful surveillance of theunion activities of the employees, by both McDermott and her father, whowas parked nearby waiting for her. Their testimony was that the) had madean appointment to meet for lunch in Avonmore., that he waited in his carnear a bridge for her to arrive, and then she came across the bridge, hefollowed her and, in passing the field in which the employees were standing.waved to them, and that she then did some banking and thereafter joinedhim at a restaurant. While McDermott denied that she sat in her car observ-ing the employees. I am inclined to prefer Albert Dobrosky's testimony onthis point. The circumstances suggest that the presence of Armitage anddaughter near the location of the union meeting (the news of which had"excited" her) at a time probably known to them to be just prior to thecommencement of the meeting. was not coincidental, and the credited factsthat McDermott sat in her car for a penod of time, and that her father satrepresentatives sought to organize the M & C employees,and a second meeting was scheduled for the following Sun-day.On the evening of the meeting and the next evening,Armitage made some telephone calls to the employeeswhich are of substantial materiality here. Piontka crediblytestified that Armitage called on the night of the meetingand asked if he had gone to the meeting, who was in atten-dance, and what occurred. He further told Piontka hewould call again the next evening. When Piontka asked ifhe was fired, Armitage told him to "hang loose," but not tocome to work the following day. The next evening, Armi-tage called again and said he wanted Piontka to "sign up"for unemployment compensation. The conversation con-tinued:He said there won't be any work for you until thisunion mess is straightened out. I said okay. He said hewas sorry that this had to happen, he said I wouldhave made him a good operator, but he said if you goto the meeting on Sunday, this coming Sunday, hesaid I'll have to look for another job.Piontka attended the Sunday meeting; he was never re-called to work.Similarly, M & C employee Edward Steffy said that onthe night of the first meeting, Armitage called and saidthere would be no work for him the next day. Steffy askedif he was laid off; Armitage answered, "No, I don't thinkso, until I find out what went on at that union meetingtoday." Willard Beck also received a call from Armitage onMonday evening, in which Armitage asked if "I went tothat meeting that day" and, receiving an affirmative reply,told Beck that "he didn't know what would get worked outover this matter, that we wouldn't be running the rocktrucks tomorrow. He said he'd call me when he neededme." The other four employees were also told that week, byeither Armitage or his daughter, that there was no furtherwork for them.'Asked at the hearing about these conversations, Armi-tage admitted that he called Steffy on the evening of themeeting and "probably said there's no work for you," butwas "not too sure I said anything about the meeting." Hispretrial affidavit, given on November 16, contains the fol-lowing statement, which he said at the hearing he "appar-ently" made to the Board agent:I called Ed Steffy Monday, October 27th, 1977, at1:00 a.m. sic] and told him there would be no workuntil I found out what happened at the union meeting.Among the wealth of evidence mined by the GeneralCounsel bearing on the motivation for the layoffs was theundenied testimony of Robert Dobrosky, a Bryar employ-ee (and cousin of Albert and son of Chester), that when hereturned from a 2-week vacation on the last Friday in Oc-tober, he asked Armitage "how he was going to go aboutstripping, what was going on because we was running shortin his car near a bridge over which the employees might arrive, instead ofgoing directly to the restaurant where they were to have lunch, which hetestified had been agreed upon. indicates a deliberate concerted effort to sp?on the activities of the employees. I find the violation alleged.I Armitage agreed that he "told Cinds to tell the M & C men to sign upfor unemployment."BRYAR CONSTRUCTION COMPANY 105 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDof men." In answering, Armitage said, "[T]hat fucking Al-bert, I don't understand why he went with those otherguys. If he would have come to me and told me what wasgoing on, he said he would have given hiin a thousanddollars and told him to take a vacation and take his wifeand come back." 14The layoff of the employees of dabbling in unionizationhad been long forecast. Piontka convincingly testified thatwhen Armitage hired him in June, and Piontka asked if itwas a union job, Armitage said that it was not and that"anybody that spoke about the union would go down theroad." Albert Dobrosky testified that Armitage had toldhim on several occasions that "there wouldn't be any workfor guys that want to join the union." When Steffy washired in March 1977, Armitage told him that "this wasnonunion work and that Mr. Armitage wanted no part ofme joining any union or becoming a union member." Wil-lard Beck was told by Armitage, upon being employed inAugust, that "he didn't want to hear nothing about theunion. He don't want to hear no union talk from us. Hesays that if he did, he said he'd sell all of his equipment andgo back to selling meat." 15 Armitage generally deniedthreatening employees, but said that in interviewingi4 Albert Dobrosky testified, over objection by Respondents which I, al-though "uncertain," overruled. that in early November, he visited the stateunemployment office and, while there, a state employee, Mrs. London. hada telephone conversation with McDermott. In the course of that discussion,London reported McDermott as saying "there was work for me if I wantedto come to work but if I wanted to stick with the union meeting that therewas no work with their company." McDermott denied the damning testi-mony, but admitted the conversation, said that she knew Albert was there atthe time, and further testified that London stopped to repeat comments ltAlbert during the course of the call, and that McDermott could hear "ev-erything she said." While conceding that Albert's testimony was "technical-ly hearsay," the General Counsel represented that Mrs. ILndon was out ofthe state at the time of the hearing and that he had issued a subpoena to thestate office for records of the conversation and had been told that it wouldnot respond (a letter from an Assistant Attorney General of Pennsylvaniaattached to the General Counsel's brief asserts that state law prohibits dis-closure of records unless M & C were to waive its rights).The General Counsel urged at the hearing, and again in its brief, that thetestimony is admissible under Rule 803(24) of the Federal Rules of I(vi-dence, which provides a catchall hearsay exception for statements "havingequivalent circumstantial guarantees of trustworthiness" as the expressedexceptions, if. inter alia, "the statement is more probative on the point forwhich it is offered than any other evidence which the proponent can procurethrough reasonable efforts" and "the general purposes of these rules and theinterests of justice will best he served by admission of the statement intoevidence."While the circumstances of the conversation seem to be peculiarly trust-worthy, the statement is, in my view, cumulative, and and thus not "m'ioreprobative" on the issue of motiation than the other evidence. I note furtherthe evident lack of compliance with the qualification of the rule that "astatement may not be admitted under this exception unless the proponent ofit makes known to the adverse party sufficiently in advance of the trial orhearing to provide the adverse party with a fair o(pportunity to meet it, hisintention to offer the statement and the particulars of it, including the nameand address of the declarant." There is no record showing why such notifi-cation would not have been "practicable" under Sec. IO(b) of the Act, whichrequires Board proceedings to be conducted "so far as practicable" in ac-cordance with the Federal Rules of Evidence.I note the recent decision in Alvin J Bart and ('o. Inc. 236 NI.RB 242(1978). which suggests that the Board might think it appropriate to relyupon this testimony. Nonetheless, particularly since it is simply anotherstone for a wall already built. I see no reason to do so.5 Beck's brother Joseph, who was present at the interview, confirmedthese statements at the hearing, Armitage acknowledged that he had begunhis career in the meat business."Ielvery one of" the employees who had testified. he hadtold them that "Mike and Cindy, M & C was going intobusiness for themselves and they were forming a nonunioncompany." I credit the more extensive and more likely tes-timony of the employees.6Thus, Armitage had cautionedthat the livelihood of the employees depended upon theirmaintaining a proper distance from the Union; when theyignored that warning, they suffered the predicted conse-quences.It is a curious thing that there was no direct testimony byeither Armitage or his daughter as to the reason for thelayoffs; there are slight allusions here and there that eco-nomic necessity or judgment provoked the action, but noexplicit effort at the hearing to explain the timing and cir-cumstances of the decision to lay off. Respondents' brief,however, states that "Respondents contend that the menwere let go due to valid economic reasons, i.e., lack ofwork." 17The evidence, to the contrary, is that there was plenty ofwork left to be done at Maysville. Respondents' recordsdisclose that the seven laid-off employees worked substan-tial amounts of overtime immediately prior to October 24,as did other M & C employees and Bryar employees. Thereis testimony that a big push was on in anticipation of thenationwide coal strike of December 6. Albert Dobroskytestified that, as of October 24, there were 10 acres on thehillside of the site which had not been stripped, and it takes"a couple of months maybe" to clear an acre.Employee William Wilson testified that it would havetaken "[a] month or two" for the whole crew to finish "thatcut of coal" on which it was working at the time of thelayoff, but he also described a conversation with Armitagewhich occurred I or 2 months before October 24 andwhich seems consistent with the projection made by AlbertDobrosky. According to Wilson, whose testimony was notchallenged at the hearing, Armitage told him that he in-tended to strip "approximately ten acres" of coal on theside of the hill near the cut being worked, a job whichWilson estimated would have required "at least two years"for both groups of employees working three shifts. Bryaremployee Robert Dobrosky testified that after the coalstrike ended, he and two other Bryar employees, andCharles Armitage, Sr. and Jr., and Pear)' Forester, the lat-ter three being M & C employees, in fact began strippingthe hillside, a project which Dobrosky estimated would re-quire "maybe five years" with the complement of six em-ployees.Prior to the layoffs, as earlier noted, M & C employed anumber of other men at the Maysville site besides the sev-1 Ihe complaint alleges that the statements to Piontka in June and toBeck in August violated Sec. 8a)( I). I so find. I make no findings as to thestatement to Steffy, which preceded the Sec. 0I(b) period, and the severalremarks to Dobrosky, which are not pleaded nor sufficiently fixed in time.'Thus putting to rest the occasional hint in the record that the men mayhave offended by not working on Veterans Day. as purportedly scheduled.The contention on brief is, however. squarely contradictory of the affirma-tive defense made by Respondent M & (' in its answer to the complaint'lhatthe seven employees "were instructed to g to work on October 24. 1977,and none of said employees appeared for work on that day or any daythereafter." and that the employees "were not discharged until October 27.1977. until they failed to appear for work on three consecutive days. al-though requested to appear." The latter allegation is directly disputed b thetestimony of Armitage and his daughter. BRYAR CONSTRUCTION COMPANY107en named discriminatees. Although it does not show wherethey worked, the M & C payroll lists, as having been em-ployed in 1977, Charles Armitage, Sr., Charles Armitage,Jr., Ralph Crawford, Mark DeStephano, Peary Forester,Harry Hankinson, Joseph Lucas, and Joseph Lux.'B Piont-ka testified only that Charles, Sr. and Jr., Hankinson, andLux had worked with him at Maysville before the layoffs.Albert Dobrosky, however, testified that Forester, Craw-ford, and Lucas had also worked at the Maysville cut.Steffy corroborated Albert as to Forester and Lucas, andwas not asked about Crawford. The combined testimonyof Wilson, Beck, and Chester Dobrosky also supports themore inclusive testimony given by Albert Dobrosky.The significant fact here is that only the seven M & Cemployees who attended the union meeting were terminat-ed; the other seven or eight M & C employees who workedat Maysville, but did not participate in the concerted activ-ities, continued to work for M & C after the October 24layoffs. The 1977 payroll records show that all eight em-ployees named above continued to work steadily after Oc-tober 24, with varying amounts of overtime, into Decem-ber. Those records do not indicate the locations at whichthe employees were then working, and for this information,resort must be had to the again somewhat uncertain testi-mony of the General Counsel's witnesses. Albert Dobroskytestified that he visited the Maysville site three or fourtimes in November and saw working there, aside from theBryar employees, Charles Armitage, Sr., his son, RalphCrawford, and Peary Forester. Albert also went to theShay site, about 10-15 miles from Maysville, on one occa-sion in November, and there witnessed Forester, Lucas,Hankinson, and Lux engaged in stripping coal. Wilson,who visited the Maysville site approximately ten times afterthe layoff, recalled seeing only the two Charles Armitagesand Forester, and some "guys running the drag line." Buthe also went to the Shay operation on five occasions andthere saw Hankinson, Lucas, Lux, and Forester using someof the same equipment that had been in use at Maysvilleprior to the layoffs. Robert Dobrosky testified that the M& C employees who continued to work at Maysville whenhe returned from vacation at the end of October were thetwo Armitages and Forester.It would appear that M & C began the Shay job aroundthe time of the layoffs. Cynthia McDermott at first testifiedthat the Shay operation "had just started" in October, butthen became "not sure when Shay started, because a cou-ple of men were hired to work there and then I couldn't getthe permit transferred and eventually they did go overthere." 9 I credit the testimony of the employee witnessesthat they observed M & C employees working at Shay inNovember. There might be theoretical room in this recordfor an argument that M & C had intended, upon the com-mencement of the Shay job, to reduce operations at Mays-ville and simultaneously transfer the diminished comple-18 Donald Ersley began to work for M & C on October 25, the first day ofthe layoffs. He probably worked at the Shay site, which M & C may havebegun mining in October (the testimony on this point is not clear, see infra).since, according to Armitage, he leases that site from Ersli1 Armitage said that the permits "had to be transferred from mybrother's name to my name. The lease is in my name. the permits are in M& C's name.'ment to Shay. In point of fact, however, there is not a sliverof testimony to this effect. Respondents nowhere profferedany defense that such a plan had been formulated prior tothe sudden appearance of the union problem. The record istotally devoid of explanation about the decision to de-crease the M & C work at Maysville and to initiate expand-ed operations at Shay.The true explanation as confirmed by the timing of theactions, the credited testimony of the employees, and themeaningful admission made by Armitage at the hearingmay be found summarized in testimony given by AlbertDobrosky and Bruce Gray. The former said that when Mc-Dermott called him on October 27 to tell him to sign up forunemployment insurance, she said "the)' were slowingdown, that's all." The latter testified that when he spoke toArmitage on the night of the union meeting, Armitage said,"We're going to slow things down, he didn't need me."Thus, while the record as a whole does seem to indicatea diminution in the total work being done by Mi & C afterOctober 24,20it was clearly the product of a deliberate de-cision "to slow things down" in view of the organizationalcampaign. The previously declared intention to mine thehillside at Maysville was abandoned for the time being; 21the emphasis of M & C's operation was suddenly shifted tothe Shay job; and the only M & C employees who survivedwere those who had not been in attendance at the Unionmeeting, and who were, significantly, and almost withoutexception, junior in service to the employees who were laidoff.2It is, accordingly, conclusively shown on this record thatthe seven employees named in the complaint were effec-tively laid off on October 24, 1977, for no reason otherthan their union activities, and that Respondents therebyviolated Section 8(a)(3) and () of the Act. On the basis ofthe findings previously made, I further conclude that bythreatening Piontka with discharge if he spoke about aunion, in June 1977; by threatening Beck with closing ofthe business in the event of talk about a union, in August1977; by coercively interrogating employees on October 23and 24, 1977; by telling Piontka and Wilson on October 23that they would be imperilling their jobs by going to theUnion meeting; by indicating to Steffy and Piontka onOctober 24 and 25 that there would be no work while theunion effort was pending; and by surveilling the union ac-tivities of employees on October 24, 1977, Respondentsviolated Section 8(aX I) of the Act.CONCLUSIONS OF LAWI. Respondents Bryar Construction Company, M & CCoal Company, and Edwin B. Armitage, Jr., constitute al-ter egos and a single integrated business enterprise over20 There was little additional hinng by M & C thereafter; two new em-pliyees were taken on in December.As noted, once the coal strike ended, according to Robert Dobrosky.both Bryar and M & C employees began stripping the hill22 Albert Dobrosky was first employed in March 1976; Steffy in March1977. Gray in Apnl 1977; Wilson in May 1977: Piontka in June 1977: Beckin August 1977; and Dunmire in October 1977 Of the employees who con-tinued to work for M & C after October. the earliest hired was Armitage Jr.,in May 1977. De Stefano had begun in June, and Armitage Sr., Crawford,Forester, Hankinson. Lucas, and lux in late August or early SeptemberBRYAR CONSTRUCTION COMPANY 107 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich the Board has, and appropriately should exercise,jurisdiction, and are therefore each employers engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2. United Mine Workers of America is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. By laying off Bruce Gray, Edward L. Steffy, AlbertDobrosky, William M. Wilson, Raymond L. Dunmire, Mi-chael T. Piontka, and Willard L. Beck, on October 24,1977, and failing and refusing to recall them to employ-ment thereafter, Respondents violated Section 8(aX3) and(1) of the Act.4. By threatening employees with discharge and closureof business in June and August 1977; by coercively interro-gating and threatening employees in October 1977; and bysurveilling the union activities of employees in October1977, Respondents violated Section 8(a)(1) of the Act.5. The aforesaid acts and conduct constitute unfair la-bor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents violated the Act, remed-ial relief is clearly in order.The customary remedy for the unlawful layoff of theseven employees on October 24 would be a requirementthat they be made whole by an offer of reinstatement andpayment of backpay. The precise nature of an appropriatereinstatement offer and the amount of backpay due in thepresent circumstances is not as clear as in other cases.While the evidence supports a finding, made above, thatthe complement at the Maysville site would not have beenso abruptly reduced were it not for the advent of theUnion, I cannot say with complete confidence that thework would have proceeded in full force to this day atMaysville had the union problem not arisen. The recordshows a propensity on the part of Armitage to shuffle em-ployees around from job to job, and it may indeed havebeen in the cards for a gradual transfer of work to Shay orelsewhere.Respondents have failed, however, to adduce any evi-dence that there was ever an intention, before the eruptionof union activity, to decelerate the pace of work at Mays-ville, and the evidence on that issue points in the contrarydirection. On the other hand, the record also shows amovement of M & C employees to the Shay site in Novem-ber, and hiring of two employees (Sumney and Tressler) byM & C in December 1977, probably to work at Shay,23but,at the same time, no employment of Hankinson and Lucasby M & C for almost the first 2 months of 1978, after whichthey resumed erratic employment, and a similar decreaseof employment for some of the Bryar employees in thebeginning of 1978. The lengthy coal strike which began onDecember 6 may have been a consideration here.A factor which also belongs in the mix is the estab-lishment by Armitage of a company called Squaw ValleyCoal Company, for which he "put up the money" and of23 The emplovment of these new workers, in disregard of those laid off inOctober, further evidences an illicit motive.which he, his son, and his daughter are the owners. WhileArmitage testified that the company was started in "Janu-ary, February" 1978, its payroll records show that it wasemploying some equipment operators before the end of1977. The failure of Armitage to offer employment on thisjob to any of the laid-off employees not only provides ad-ditional evidence of an intent to discriminate against them,but also suggests that had it not been for their union activi-ties, at least some would have been employed even if therehad been a legitimate plan to slow the work at Maysville.Armitage himself testified that although he did not general-ly transfer employees from one corporation payroll to thatof another, "[a]s they were formed maybe [we] moved themout of one to another. .... We just didn't want them tolose work. We wanted everybody to get a week in so wemoved them around, but I think once they were on a pay-roll, they stayed there." 24In N.L.R.B. v. Miami Coca-Cola Bottling Company, 360F.2d 569, 572-573 (5th Cir. 1966), the court stated:But the Board has, as a matter of policy-one thatseems reasonable-consistently taken the view thatwhen an employer's unlawful discrimination makes itimpossible to determine whether a discharged employ-ee would have earned backpay in the absence of dis-crimination, the uncertainty should be resolvedagainst the employer.Applying that approach here, and taking into account theevidence indicating the likelihood that the work wouldhave continued at full speed at Maysville in the absence ofunion activities,251 shall recommend that Respondents berequired to offer full reinstatement, without prejudice totheir seniority and other rights and privileges, to the sevendiscriminatees to their former jobs, or, if such jobs are notavailable, to substantially similar jobs, (a) at the Maysvillesite or (b) at any other location controlled by Respon-dents, if Respondents wish to exercise such an option andthe discriminatees, individually, agree to accept such anoffer. In further application of the principle quoted above,and because the evidence indicates the probability of con-tinued steady employment for the seven employees hadthey not engaged in protected activity, I shall recommendthat Respondents be required to make the seven discrimi-natees whole for loss of pay and other benefits by paying tothem amounts equal to what they would have earned butfor their layoff for the period between October 24, 1977,and the date of valid offers of reinstatement, as set outabove.26Backpay, with interest, shall be computed in themanner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).27I shall also recommend that Respondents be required topost appropriate notices.Upon the foregoing findings and conclusions and the24 This statement provides further evidence. of course, of the total integra-tion of operations in the related enterprises.25 Here should be recalled the testimony that Armitage said he intendedto strip the hillside and the testimony that such work is actually being doneat resent with a depressed complement.The effect of the nationwide coal stnke on the backpay order is amatter to be considered in the compliance proceeding.27 See, generally, Isti Plumbing & teating Co., 138 NLRB 716 (1962).--- BRYAR CONSTRUCTION COMPANY109entire record, and pursuant to Section 10(c) of the Act, Iissue the following recommended:ORDER 28The Respondents, Bryar Construction Company, M & CCoal Company, and Edwin B. Armitage, Jr., Apollo, Penn-sylvania, their officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Laying off or otherwise discriminating against em-ployees because of their activities on behalf of, or theiraffiliation with, United Mine Workers of America, or anyother labor organization.(b) Threatening employees in connection with union ac-tivities, coercively interrogating employees about union ac-tivities, and surveilling the union activities of employees.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights under Section 7of the Act.2. Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:28 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National l.abor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions. and Order, and all objections thereto shall bedeemed waived for all purposes.(a) Offer to Bruce Gray, Edward L. Steffy, Albert Dob-rosky, William L. Wilson, Raymond L. Dunmire, MichaelT. Piontka, and Willard L. Beck, full reinstatement to theirformer jobs of, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and made them whole, in themanner set forth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payroll records, timecards, per-sonnel records and reports, and all other records necessary,or appropriate, to analyze the amount of backpay due.(c) Post at their place of business in Apollo, Pennsylva-nia, copies of the attached notice marked "Appendix." 9Copies of the notice, on forms provided by the RegionalDirector for Region 6, after being duly signed by Respon-dents' authorized representatives, shall be posted by themfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondents to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, what stepsRespondents have taken to comply herewith.29 In the event that this Order is enforced by a judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."